Title: [Diary entry: 27 September 1786]
From: Washington, George
To: 

Wednesday 27th. Mercury at 66 in the Morning—80 at Noon and 78 at Night. Clear, calm, and warm all day. Colo. Bassett his Son & George Washington took a ride to Alexandria. I rid into the Neck, by Muddy hole, to measure a piece of ground intended for Corn another year & to new model my fields.  Took up the flax that had been spread to rot at the latter place. Engaged at every plantation in gathering fodder. No plow going but at the ferry for Rye. Put my Rams to the Ewes this day.